Citation Nr: 0732813	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disease with 
secondary scarring, to include chloracne due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; R.H.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The veteran's appeal was previously before the Board in 
February 2007.  At that time, the Board remanded the 
veteran's appeal in order that he could be rescheduled for a 
videoconference, as he recently appointed a representative 
and wanted that representative at his hearing.  The veteran 
testified before the undersigned Veterans Law Judge in July 
2007; a copy of the transcript of that hearing has been 
associated with the claims file.  Previously, in January 
2005, the veteran and a Mr. R.H. had testified before a 
Decision Review Officer (DRO); a copy of the transcript of 
this hearing has also been associated with the claims file.

The veteran filed his initial claim in September 2001, 
alleging that he developed bumps on his face after returning 
from Vietnam, which caused disfiguring scars.  He further 
asserts, in essence, that his skin diseases include chloracne 
that was caused by his exposure to herbicides while on active 
duty in Vietnam, to include Agent Orange.  He also described 
episodes of "hot flashes" all over his body with excessive 
head-sweating.  

In a July 2002 rating decision, the RO denied service 
connection for a "skin disorder with excessive sweating and 
hot flashes as a result of exposure to herbicide" and did 
not address the veteran's claims for service connection for 
chloracne or disfiguring bumps (scarring).  In July 2003, the 
veteran filed claims for service connection for scars caused 
by acne and for chloracne.  However, the Board finds that the 
July 2002 rating decision did not make a decision on the 
veteran's claim for service connection for chloracne with 
scarring; therefore, such claim has been pending since 
September 2001.

FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  A skin disease with or without secondary scarring, to 
include chloracne, was not shown during service or for many 
years thereafter, and there is no competent evidence that 
relates a skin disease or secondary scarring to service or to 
any incident of active duty, to include exposure to herbicide 
agents.


CONCLUSION OF LAW

A skin disease, to include chloracne and secondary scarring, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been incurred therein as the result of 
exposure to herbicides during active service.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The veteran was provided 
with an initial VCAA notification letter regarding scars and 
chloracne in August 2003.  The veteran was also provided a 
VCAA notification letter in January 2006.  These notices 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  The 
veteran was informed about the information and evidence not 
of record that is necessary to substantiate his claim; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.  In March 2006, the veteran was provided notice 
of how to establish a disability rating and an effective date 
as directed by Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2006 and March 2006 VCAA letters noted above were 
issued after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
May 2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence, including hearings both before the RO 
and Board.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.

The Board also notes that the September 2004 statement of the 
case includes copies of 38 C.F.R. § 3.307 and 38 C.F.R. 
§ 3.309 which provide regulations regarding service 
connection for diseases, including chloracne, based on 
exposure to an herbicide agent.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including treatment records for skin 
disabilities.  In his testimony before the Board, the veteran 
noted that he sought private medical treatment since shortly 
after leaving service, but no records were available as the 
doctors have retired or died, and their records have been 
destroyed.

The Board notes that at the July 2007 Board hearing the 
veteran reported that he recently had a surgery at the Army 
Medical Center in El Paso, Texas.  Records of this surgery 
are not of record.  The veteran indicated that these medical 
records involved surgery for the removal of cysts.  Although, 
therefore, these medical records involve a skin disability, 
they appear to only involve the issue of whether the veteran 
has a current skin disability, and the veteran has not 
indicated that these surgical records provide any evidence 
regarding the etiology or date of onset of a skin disability 
nor that he was diagnosed as having chloracne.  In his 
January 2005 hearing before the DRO, the veteran noted that 
he has not been diagnosed as having chloracne.  The Board 
highlights that the record already contains substantial 
documentation of his current skin diseases with secondary 
scarring.  Thus, these additional medical records are not 
directly relevant to the remaining elements of the veteran's 
claim: Whether the veteran had a skin disability in service 
and whether there is medical evidence that indicates that a 
current skin disability is attributable to service.  The 
Board finds, therefore, that a remand to obtain these records 
is not required.  See 38 C.F.R. § 3.159(c).

The Board notes that the veteran has not been provided with a 
VA examination that provided an opinion regarding whether the 
veteran has a skin disability attributable to service.  VA 
must provide a VA examination if there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is no competent (medical) evidence that 
indicates that the veteran has been diagnosed as having 
chloracne and no evidence that he was found to have chloracne 
or other skin disability in service.  Regarding scarring, the 
veteran has submitted competent evidence that he currently 
has scarring, but there is no medical evidence that indicates 
that the veteran's current scarring may be associated with 
the veteran's service and, as discussed further below, the 
veteran is not competent to make a medical opinion that his 
current scarring or other skin disability is due to service.   
In light of these considerations, the Board finds that VA 
does not need to provide the veteran with a VA skin 
examination.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Chloracne and other 
acneform disease consistent with chloracne are among the 
diseases listed.  See 38 C.F.R. § 3.309(e).  For the 
presumption to apply, however, chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a skin disease and secondary 
scarring that began during or as the result of service.  He 
specifically asserts that he has scarring due to acne 
developed during service.  The also claims that he has 
chloracne due to exposure to an herbicide agent while on 
active duty in Vietnam.  The veteran's service records 
indicate that he had service in Vietnam from January 1963 to 
January 1964.

In a letter received on August 10, 2004, regarding chloracne, 
the veteran noted that the initial outbreak of a rash was 
1967.  He recalled that it started out as a mild rash but 
continued to worsen with time, until the rash became very 
red, scaly, itchy and painful.  In his August 13, 2004 notice 
of disagreement, however, the veteran asserted that he was 
treated in Vietnam for severe acne.  He noted that this acne 
left scars all over his face.  

In an August 2005 statement in support of his claim, the 
veteran noted that in his testimony before the DRO, he noted 
onset of acne in June 1968, but that he was nervous and 
confused and that the disability was actually noticed in 
service.  He also asserted that the disability was noted 
during his separation examination.  The Board highlights that 
the transcript for the hearing before the DRO indicates that 
the veteran stated that the rash on his face developed in the 
summer of 1965, and not June 1968 as stated in the letter.  
Further, the veteran's report of medical history and report 
of medical examination completed in April 1965, prior to 
separation, do not note any skin disabilities.  

In his testimony before the Board, the veteran reported that 
he had recurrent episodes of bumps or cysts.  He noted that 
they remained anywhere from a couple weeks to a couple years.  
The cysts eventually break and cause scars.

The veteran's service medical records do not indicate that he 
sought treatment for a skin disability during service, nor 
was he found to have such a disability upon service 
enlistment or discharge examinations.

The claims file includes a June 2003 VA record that reveals 
that the veteran had a recurrent pruritic rash it usually 
affected the torso and upper arms.  It was currently 
asymptomatic.  The clinician diagnosed cystic acne and 
urticaria.  In an August 2003 consultation report, a staff 
dermatologist noted that the veteran had severe pigmentation 
of the face and arms.  The veteran had some small 
subcutaneous cysts and hypotrophic sebaceous glands on the 
face, with some mild scarring; he also had oily facial skin 
with some rhinophyma of the nose.  The dermatologist also 
noted that there was some eczematous eruption around the 
waist, pigmentation and scaling in the inguinal area and 
tinea pedis with onychomycosis.  The veteran had a follow-up 
visit in April 2004.  At that time, the veteran did not have 
any active tinea cruris or acne vulgaris but still had some 
eczema around the waist.

The claims file includes a progress report from December 
2004.  The veteran still had some pigmentation and 
excoriation around the waist.  He also still had some active 
acne eruption on the face with numerous hypertrophic 
sebaceous glands and black heads.  The veteran had also had a 
"bunch of" keratoses and seborrheic keratoses which had 
been treated with liquid nitrogen.  A January 2005 VA 
treatment record indicates that the veteran continued to have 
a rash on his abdomen.  A July 2005 follow-up dermatology 
visit revealed that the veteran still had some pigmentation 
and facial greasiness, but there was no active acne eruption.

The veteran submitted photos of his face during service and 
the current appearance of his face, to show that there was no 
scars during service and that his face now has scars.  He 
also submitted lay statements from two persons who noted that 
they had known the veteran since childhood and that the 
veteran's facial skin changed after his service.  The veteran 
also submitted treatise material regarding Agent Orange and 
chloracne.  He marked paragraphs in the article that note the 
difficulty in distinguishing chloracne from other more common 
skin disorders and a paragraph that notes that first sign of 
chloracne may be excessive oiliness of the skin and numerous 
blackheads.  The Board notes that medical records reveal that 
the veteran had oily skin and blackheads.

Analysis

The Board finds that the veteran does not have a skin 
disability, to include chloracne and scarring, attributable 
to service.  The veteran has been diagnosed as having 
multiple skin disabilities.  The Board highlights that the 
veteran's service medical records do not indicate any 
treatment for a skin disability or that he had scarring from 
any previous skin conditions.  

The earliest medical evidence of record that documents a skin 
disability is 2001.  The Board notes that the veteran has 
asserted that he sought treatment shortly after discharge, 
but that the records are not available.  Nevertheless, to the 
extent that the veteran's contention that he has had a skin 
disability since service reflects continuity of 
symptomatology (see 38 C.F.R. § 3.303), it is outweighed by 
the absence of any contemporaneously recorded medical 
evidence in the record that documents such a disability for 
more than 35 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In addition, the Board highlights that the veteran has 
provided inconsistent statements regarding the onset of his 
skin disability.  

Regarding the veteran's specific claim of chloracne, there is 
medical evidence dated many years post-service that shows 
that he had been treated for variously diagnosed skin 
diseases with secondary scarring but no clinician has 
diagnosed chloracne.  The Board acknowledges that the veteran 
has submitted evidence that indicates that chloracne is 
difficult to diagnose.  As noted above, however, the 
veteran's last presumed exposure to an herbicide agent would 
be January 1964, the month he left Vietnam.  In order for the 
presumption regarding service connection for chloracne and 
other acneform disease consistent with chloracne based on 
presumed exposure to an herbicide agent to apply, the disease 
would have to have become manifest to a degree of 10 percent 
by January 1965.  The veteran remained in service in January 
1965, and as highlighted, he was not diagnosed as having any 
skin disabilities during service.  Therefore, even if the 
record showed a diagnosis of chloracne (and it does not), the 
presumption would not apply as there is no medical evidence 
of any skin disease within one year of service.  See 
38 C.F.R. §§ 3.307, 3.309

The Board acknowledges that the veteran and two persons who 
have known the veteran since childhood have asserted that he 
has a skin disability that is related to service.  The 
veteran and these two persons, however, have not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation. Accordingly, these lay 
opinions do not constitute competent medical evidence and 
lack probative value. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992);

Thus, although the record indicates that the veteran has 
current skin disabilities, the evidence does not indicate 
that the veteran was treated for a skin disability during 
service, and there is no medical evidence that links the 
veteran's current skin disability to service or any incident 
of service, including exposure to an herbicide agent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a skin disability, 
to include chloracne and scarring, must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to service connection for a skin disease with 
secondary scarring, to include chloracne due to herbicide 
exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


